UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: June 30, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-11688 US ECOLOGY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 95-3889638 (State of Incorporation) (I.R.S. Employer Identification Number) Lakepointe Centre I, 300 E. Mallard, Suite 300 Boise, Idaho (Address of Principal Executive Offices) (Zip Code) (208) 331-8400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o (Do not check if smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox The number of shares of the registrant’s common stock, $0.01 par value, outstanding as of July 27, 2010 was 18,305,614. US ECOLOGY, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 2 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 3 Notes to Consolidated Financial Statements 4 Report of Independent Registered Public Accounting Firm 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Cautionary Statement 22 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Removed and Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURE 25 PART I. FINANCIAL INFORMATION Item 1.Financial Statements US ECOLOGY, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) (unaudited) June 30, 2010 December 31, 2009 Assets Current Assets: Cash and cash equivalents $ $ Short-term investments Receivables, net Prepaid expenses and other current assets Deferred income taxes 41 Total current assets Property and equipment, net Restricted cash Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Deferred revenue Accrued liabilities Accrued salaries and benefits Income taxes payable Current portion of closure and post-closure obligations Current portion of capital lease obligations 10 11 Total current liabilities Long-term closure and post-closure obligations Long-term capital lease obligations 5 10 Deferred income taxes Total liabilities Contingencies and commitments Stockholders’ Equity Common stock $0.01 par value, 50,000 authorized; 18,306 shares issued Additional paid-in capital Retained earnings Common stock held in treasury, at cost, 119 and 155 shares, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements. 1 US ECOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Direct operating costs Transportation costs Gross profit Selling, general and administrative expenses Operating income Other income (expense): Interest income 17 37 31 85 Interest expense - - (1
